Title: To Thomas Jefferson from William Tatham, 10 February 1808
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir.
                     Newbern 10th. February 1808.
                  
                  I drop you a Note by this Post, chiefly to furnish you with the readiest address, if any occasion occurs to call for my services.—I presume the many important matters before Government at present, may be the reason why I am not honored with any communication from Yourself, or the heads of Department, touching my unfinished Surveys about the enterance of the Chesapeake, the Gunboat Canals, Maritime Infantry & other matters suggested by me before I left Norfolk: it will not be my fault if these subjects are neglected by those to whom, I doubt not, You have refered them; & as soon as possible I shall be happy to be employed.
                  I have been, in the interim, engaged in the Culture of a Farm, and the planting of a Vineyard, which I have endeavoured to make exemplary, by the labour of my own hands, correct laying out, and straight fences; and I am adding a cheap and simple Cow-shed, of which I will endeavour to send You a Model. Your Plough is recently deposited in the Library here, & I flatter myself will prove useful.—I have found the Culture of Grapes throughout this Country a subject of More importance than is general immagined, & the annual production of home made Wine is greater than any other part I have visited in the S. States.—I have a small Quantity of Wine, made by my own direction, which is very similar & perhaps not inferior to the Rota Tent (Vino Tento de Rota) of Spain: I extracted the Syrup by simple baking, not by beating the Pulp; & I believe this to be an improv’d Method of some importance.
                  The Continuance of the embargo seems here (where we feel it much) to be a measure so judicious, in the popular opinion, that I have conversed with no intelligent Planter who would not willingly pay even a tax to support the Commercial loss in this particular, if such could be correctly (say chastly) ascertained. Such a display of general Patriotism, on an occasion which I have hopes will enable you to overturn all the feeble theories of European policy, cannot but be as pleasing to those in power as I confess it is to my heart, as an humble Citizen.
                  I have, this post, answered a letter from Dr. Mease of Philadelphia who (seemingly in conjunction with other Scientific Characters) has expressed his surprise that the Philosophical Society have rejected my paper on Longevity. They have requested the paper for publication in Coxe’s Medical Museum for which I have sent orders.
                  I have the honor to be Dr Sir Yours affectionately
                  
                     Wm Tatham
                     
                  
               